Citation Nr: 0820211	
Decision Date: 06/20/08    Archive Date: 06/25/08

DOCKET NO.  06-31 541	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Togus, 
Maine


THE ISSUES

1. Entitlement to service connection for residuals of a low 
back injury.

2. Entitlement to service connection for residuals of a neck 
injury.


REPRESENTATION

Appellant represented by:	Maine Veterans' Services


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. C. Dale, Associate Counsel

INTRODUCTION

The veteran had active duty service from November 1969 to 
June 1972.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).

The veteran had an April 2008 videoconference hearing before 
the undersigned Veterans Law Judge. A copy of that transcript 
is of record. 


FINDINGS OF FACT

1. The veteran's current low back disability is etiologically 
related to his active military service.

2. The veteran's current cervical spine disability is 
etiologically related to his active military service. 


CONCLUSIONS OF LAW

1. The criteria establishing service connection for a low 
back disability have been met. 38 U.S.C.A. §§ 1110, 1154, 
5107 (West 2002); 38 C.F.R. § 3.303.

2. The criteria establishing service connection for a 
cervical spine disability have been met. 38 U.S.C.A. §§ 1110, 
1154, 5107 (West 2002); 38 C.F.R. § 3.303.





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2005).  The Board has considered this 
legislation, but finds that, given the favorable action taken 
below, no discussion of the VCAA at this point is required.

Analysis

The veteran contends that his current low back and neck 
disabilities are etiologically related to injuries sustained 
during active service. After resolving the benefit of the 
doubt in favor of the veteran, the Board finds that the 
competent medical evidence shows that the veteran's low back 
and neck conditions are etiologically related to active 
service. The claims for service connection will be granted.

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303. That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity. 38 C.F.R. 
§ 3.303(b). Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service. Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)). 
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence. 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).

Alternatively, the nexus between service and the current 
disability can be satisfied by medical or lay evidence of 
continuity of symptomatology and medical evidence of a nexus 
between the present disability and the symptomatology. See 
Voerth v. West, 13 Vet. App. 117 (1999); Savage v. Gober, 10 
Vet. App. 488, 495 (1997).

In the case of a veteran who engaged in combat with the enemy 
in active service, VA shall accept as sufficient proof of 
service connection of any disease or injury alleged to have 
been incurred in or aggravated by such service satisfactory 
lay or other evidence of service incurrence or aggravation of 
such injury or disease. 38 U.S.C.A. § 1154(b). So long as the 
evidence is consistent with the circumstances, conditions or 
hardships of such service, the fact that there is no official 
record of such incurrence or aggravation in such service is 
of no consequence. Every reasonable doubt shall be resolved 
in favor of the veteran. Id. The phrase "engaged in combat 
with the enemy" requires that the veteran have personally 
taken part in a fight or encounter with a military foe or 
hostile unit of instrumentality. The phrase does not apply to 
veterans who merely served in a general "combat area" or 
combat zone, but did not themselves engage in combat with the 
enemy. See VAOPGCPREC 12-99 (Oct. 18, 1999).

The veteran's DD 214 reflects that he is a combat veteran by 
his receipt of Combat Infantryman Badge and Silver Star. 
Thus, any statements by the veteran regarding in-service 
injuries is probative evidence as long as the alleged 
incident is consistent with the circumstances of his service. 
38 U.S.C.A. § 1154. In this instance, the veteran's service 
medical records do not reference any chronic back or neck 
conditions or injuries. However, at the April 2008 
videoconference hearing, the veteran reports that he injured 
his neck and back on three different occasions during his 
combat service in Vietnam. One incident was when the veteran 
was near an explosive device that accidently exploded and 
knocked him on his back. The second incident was when he was 
near a hand grenade explosion that knock him of his feet. The 
third incident occurred during another accidental explosion 
that threw him onto the ground. Given that combat action 
frequents the use of explosive devices that may malfunction, 
the Board finds that the veteran's reports of his in-service 
injury provides sufficient evidence of an in-service event.  

VA treatment records and private medical records reflect that 
the veteran has been treated for low back and cervical spine 
conditions.  

The veteran underwent two VA examinations. The first 
examination report, dated March 2004, shows that the veteran 
was diagnosed with cervical strain. Based on review of 
service medical records, the examiner opines that it is 
unlikely that the current ruptured cervical discs are related 
to an isolated complaint of a stiff neck during active 
service. The second examination report, dated January 2007, 
reflects that the veteran had arthritis in his lumbar spine 
and fusion in his cervical spine, with both conditions being 
confirmed by X-ray. In a January 2008 addendum, the examiner 
explained that it is less likely that the current back and 
neck conditions are related to back and neck trauma occurring 
during active military service. The examiner cited 
intervening events, such as aging or life-style, that 
affected his present conditions. He also noted that the were 
no pathopneumonic signs to directly relate an injury 
sustained during active service to the present conditions. 

However, there are two medical opinions that relate the 
veteran's current back and neck conditions to his active 
service. First, S.C., FNP treated the veteran for his 
conditions. Upon review of X-ray results of the veteran's 
cervical and lumbar spine, she opined that the explosions 
knocking the veteran off his feet were related to his present 
conditions. Second, J.I., MD saw the veteran for an initial 
evaluation of bilateral upper extremity numbness and 
weakness. He reported that he believed trauma to the 
veteran's back and neck during service was more likely than 
not related to his current degenerative spine disease.   

The instant case presents differing medical opinions on the 
etiology of the veteran's present back and neck disabilities. 
As noted, it has been held that the Board must determine how 
much weight is to be attached to each medical opinion of 
record. See Guerrieri v. Brown, 4 Vet. App. 467 (1993). 
Greater weight may be placed on one medical professional's 
opinion over another, depending on factors such as reasoning 
employed by the medical professionals and whether or not, and 
the extent to which, they reviewed prior clinical records and 
other evidence. Gabrielson v. Brown, 7 Vet. App. 36 (1994).

In assessing evidence such as medical opinions, the failure 
of the physician to provide a basis for his opinion goes to 
the weight or credibility of the evidence in the adjudication 
of the merits. See Hernandez-Toyens v. West, 11 Vet. App. 
379, 382 (1998). Other factors for assessing the probative 
value of a medical opinion are the physician's access to the 
claims file and the thoroughness and detail of the opinion. 
See Prejean v. West, 13 Vet. 444, 448-9 (2000). 

After resolving the benefit of the doubt in favor of the 
veteran, the Board finds that the competent medical evidence 
shows that his back and neck disabilities are etiologically 
related to injuries sustained during active military service. 
The VA examiner conducting the March 2004 VA examination only 
cited an isolated incident found in the service medical 
records, rather relying on the veteran's reports of spinal 
trauma from multiple explosions. In contrast, both opinions 
from S.C., FNP and J.I., MD presume the veteran's account of 
sustained back and neck trauma from explosions during active 
military service. The VA examiner writing the January 2008 
addenedum essentially stated that he believed the injuries 
during active service were not etiologically related to the 
current conditions, due to the passage of time. The medical 
opinions from S.C., FNP and J.I., MD differ and find that, 
despite the passage of approximately 30 years, the in-service 
injuries are related to the current conditions. The Board 
finds that the evidence is in equipose. As such, it resolves 
the benefit of the doubt in favor of the veteran, and finds 
that the competent medical evidence shows that there is an 
etiological link between his active service and current back 
and neck conditions. Service connection for a back and neck 
disability is granted.  


ORDER

Service connection for a low back disability is granted.

Service connection for a cervical spine disability is 
granted. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


